Citation Nr: 0737197	
Decision Date: 11/27/07    Archive Date: 12/06/07

DOCKET NO.  04-42 558	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for a left leg 
disability

2.  Entitlement to an increased schedular rating for a left 
ankle disability, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased schedular rating for gout, 
currently evaluated as 10 percent disabling.

4.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs




WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

R. Kessel, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1965 to 
March 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.  In January 2006, the Board remanded 
the veteran's claims for additional development.

In a July 2006 statement, the veteran stated that he has a 
right leg disability that is likely related to his service-
connected left ankle disability.  As this issue of secondary 
service connection for a right leg disability has not been 
developed for appellate review, it is referred for 
appropriate action.

As is apparent from the statement of issues on appeal, the 
veteran is service connected for a left ankle disability, for 
which he seeks a higher rating, and he also seeks an award of 
service connection for a left leg disability.  In the 
decision below, references to "left leg" disability should 
be taken to mean any left leg disability other than the 
already service-connected left ankle disability.




FINDINGS OF FACT

1.  The veteran does not have a left leg disability that is 
attributable to his active military service; nor is it caused 
or made worse by service-connected disability.

2.  The veteran's service-connected left ankle disability is 
manifested by pain, swelling, stiffness, weakness, 
tenderness, and crepitus that equates to no more than 
moderate limitation of motion.

3.  The veteran does not have an active process of gout or 
chronic residuals.

4.  The veteran's service-connected disabilities do not 
preclude him from securing and following a substantially 
gainful occupation.


CONCLUSIONS OF LAW

1.  The veteran does not have a left leg disability that is 
the result of disease or injury incurred in or aggravated 
during active military service; a left leg disability is not 
proximately due to or the result of a service-connected 
disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.310 (2007); 
38 C.F.R. § 3.310 (2006).

2.  The criteria for a rating in excess of 10 percent for 
service-connected left ankle disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Codes 5003, 5010, 5271 (2007).

3.  The criteria for a rating in excess of 10 percent for 
service-connected gout have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.321, 
4.3, 4.7, 4.71a, Diagnostic Codes 5002, 5017 (2007).

4.  The criteria for assignment of TDIU have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 
4.15, 4.16 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2007).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).  

The Board finds that all notification and development action 
needed to render a decision as to the claims on appeal has 
been accomplished.  Pursuant to the Board's January 2006 
remand, the veteran and his representative were notified of 
the information and evidence needed to substantiate his 
claims by way of a July 2006 notice letter.  In that letter, 
veteran was also provided with the criteria for assigning a 
disability rating and an effective date.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice may not have been provided until after the RO 
initially adjudicated the veteran's claims, the claims were 
properly re-adjudicated in April 2007, which followed the 
July 2006 notice letter.  See Prickett v. Nicholson, 20 Vet. 
App. 370, 376-77 (2006).  Consequently, a remand of the 
issues for further VCAA notice is not necessary.

The Board also finds that the July 2006 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the veteran was 
notified that VA was responsible for obtaining relevant 
records from any Federal agency and that VA would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
The veteran was also told to send in any evidence in his 
possession that pertained to the claims.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The veteran's service medical records have 
been obtained and associated with the claims file, as have 
treatment records from the VA Medical Center (VAMC) in 
Louisville, Kentucky, and its associated outpatient clinics.  
Additionally, in January 2003 and February 2007, the veteran 
was provided VA examinations in relation to his claims, the 
reports of which are of record.  Furthermore, the veteran was 
afforded a hearing before the Board in March 2005, the 
transcript of which is also of record.  Significantly, the 
veteran has not otherwise alleged that there are any 
outstanding medical records probative of his claims on appeal 
that need to be obtained.

II. Analysis

A. Service Connection

The veteran contends that he has a left leg disability that 
is related to his military service or his service-connected 
left ankle disability.  He asserts that his left leg and knee 
give out when he favors his left ankle.

Service connection may be established for disability 
resulting from disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2007).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a 
nonservice-connected disability by a service-connected 
disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  The Board notes that there was an amendment to the 
provisions of 38 C.F.R. § 3.310.  See 71 Fed. Reg. 52744-47 
(Sept. 7, 2006) (codified at 38 C.F.R. § 3.310 (2007)).  The 
amendment sets a standard by which a claim based on 
aggravation of a nonservice-connected disability by a 
service-connected one is judged.  Although VA has indicated 
that the purpose of the regulation was merely to apply the 
Court's ruling in Allen, it was made clear in the comments to 
the regulation that the changes were intended to place a 
burden on the claimant to establish a pre-aggravation 
baseline level of disability for the nonservice-connected 
disability before an award of service connection based on 
aggravation may be made.  This had not been VA's practice, 
which strongly suggests that the revision amounts to a 
substantive change in the regulation.  Given what appear to 
be substantive changes, and because the veteran's claim was 
pending before the regulatory change was made, the Board will 
consider the version of 38 C.F.R. § 3.310 in effect before 
the revision, which version favors the claimant.  See 
38 C.F.R. § 3.310 (2006).

The veteran's service medical records are negative for 
complaints or symptoms of a left leg disability other than a 
left ankle injury as a result of a parachute jump in March 
1971.  (He is already service connected for a left ankle 
disability.)  The veteran's separation examination was 
otherwise normal.

Post-service medical records reflect intermittent treatment 
for left knee pain at the Louisville VAMC beginning over 20 
years after the veteran's separation from service.  He also 
underwent physical therapy to strengthen his leg muscles.  A 
December 2004 MRI of the left knee revealed a small 
osteochondral defect in the medial femoral condyle in the 
weightbearing area.  April 2005 x-rays of the left knee were 
normal.  The treatment records regularly indicated that the 
veteran was able to walk without difficulty.  The Board notes 
that the veteran underwent VA examination in June 1978 and 
August 1985 in relation to other benefit claims.  During 
those examinations, no complaints or symptoms of a left leg 
disability were noted.

In February 2007, the veteran was afforded a VA examination 
pursuant to the Board's remand.  After a reviewing the claims 
file and examining the veteran, the examiner diagnosed the 
veteran with left knee instability of the anterior cruciate 
ligament.  An x-ray report of the left knee was normal and 
the examiner stated that there was no evidence of arthritis.  
The examiner gave the opinion that he would have to resort to 
mere speculation in order to ascertain whether the veteran's 
left knee disability was related to his military service.  
The examiner's reasoning was that the veteran did not have 
any medical documentation of knee problems until many years 
after separation from the military.  Additionally, he opined 
that there were numerous other possible etiologies for the 
left knee instability, including advancing age, obesity-
related trauma, or other traumatic events.  The examiner 
reiterated that there was an inadequate nexus between the 
veteran's current physical findings on examination and his 
military service, at least without resorting to speculation.  
Further, the examiner gave the opinion that there was no 
clinical evidence on examination or in the entire claims 
folder to suggest that the left ankle disability (or gout) 
caused or aggravated disability of other parts of the body.

Based on the negative service medical records, the lack of 
complaints or symptoms until many years after military 
service, and the February 2007 VA examiner's opinion, the 
Board finds that the veteran does not have a left leg or left 
knee disability that is related to his military service.  
While current instability of the left knee is shown, an in-
service event, injury, or disease concerning the left leg has 
not been established (other than for the left ankle) and the 
competent medical nexus evidence weighs against the veteran's 
claim.  Thus, service connection is not warranted.

Additionally, the Board finds that service connection is not 
warranted on a secondary basis.  Despite the veteran's 
contentions, the medical evidence indicates that there is no 
relationship between his left leg disability and his service-
connected left ankle disability (or gout), either by 
causation or aggravation.  The VA examiner's opinion is 
highly probative as he thoroughly examined the veteran and 
reviewed the claims file.  Moreover, the VA treatment records 
are negative for opinion evidence that links the two 
disabilities.

The Board has considered the veteran's written contentions 
and hearing testimony with regard to his claim of service 
connection.  While the Board does not doubt the sincerity of 
the veteran's belief that his he has a left knee or left leg 
disability that is related to his time in service or his left 
ankle disability, as a lay person without the appropriate 
medical training or expertise, he simply is not competent to 
provide a probative opinion on a medical matter-such as the 
etiology of a current disability.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).

For all the foregoing reasons, the Board finds that the claim 
of service connection for a left leg disability must be 
denied on both a direct and secondary basis.  In reaching 
this conclusion, the Board has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claim 
of service connection, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Ortiz v. Principi, 
274 F.3d 1361, 1365 (Fed. Cir. 2001).

B. Increased Ratings

Disability evaluations are determined by comparing a 
veteran's symptoms with criteria set forth in VA's Schedule 
for Rating Disabilities, which are based on average 
impairment in earning capacity.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two ratings apply under a particular diagnostic 
code, the higher of the two evaluations is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (2007).  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  38 C.F.R. § 4.3 (2007).

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1 
(2007); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Nevertheless, where entitlement to compensation already has 
been established and an increase in the disability rating is 
at issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  (The veteran filed his claim for an increased rating 
in September 2002.)

Additionally, when evaluating musculoskeletal disabilities, 
VA must consider granting a higher rating in cases in which 
the veteran experiences functional loss due to limited or 
excess movement, pain, weakness, excess fatigability, or 
incoordination (to include during flare-ups or with repeated 
use), and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2007); 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).

Left Ankle Disability

The veteran's left ankle disability is currently evaluated as 
10 percent disabling under Diagnostic Code 5010 for traumatic 
arthritis.  Under that diagnostic code, the disability is 
evaluated on the basis of limitation of motion of the 
affected joint.  38 C.F.R. § 4.71a (Diagnostic Codes 5003, 
5010) (2007).  Limitation of motion of the ankle is in turn 
rated under Diagnostic Code 5271.  Under that diagnostic 
code, a 10 percent rating is warranted for moderate 
limitation of motion and a 20 percent rating for marked 
limitation of motion.  38 C.F.R. § 4.71a (Diagnostic 
Code 5271).  Normal range of motion of the ankle is measured 
as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar 
flexion.  38 C.F.R. § 4.71 (Plate II) (2007).

A review of the current medical evidence reveals that the 
veteran underwent VA examination in January 2003.  The 
examiner noted a history of a left ankle fracture with no 
recent treatment.  The veteran complained of left ankle pain, 
stiffness, swelling, and giving out.  The veteran stated that 
he had full range of motion of the left ankle, but he used 
compression stockings on occasion.  After examining the 
veteran, the examiner reported that there was normal posture 
and gait.  There was no wasting, atrophy, or deformity of the 
left ankle.  Sensation was intact and there was trace 
swelling.  There was full range of motion except for 
decreased eversion.  Based on an associated x-ray report, the 
examiner diagnosed the veteran with a history of a left ankle 
fracture.

The February 2007 VA examiner also examined the veteran in 
relation to his left ankle claim.  The veteran complained of 
left ankle pain, especially while walking when he is working.  
He also had subjective symptoms of stiffness, weakness, 
swelling, and tenderness.  The examiner reported that there 
was no instability or ankylosis of the left ankle.  According 
to the report, range of motion testing revealed plantar 
flexion to 45 degrees and dorsiflexion to zero degrees.  
There was no evidence of weakness, fatigue, incoordination, 
or excess pain with repetitive motion.  X-rays indicated no 
interval changes in the left ankle with evidence of old 
trauma.  The examiner provided a diagnosis of left ankle 
fracture, status-post surgical repair, with limited range of 
motion.

VA treatment records reflect intermittent treatment for 
complaints of left ankle pain, stiffness, and swelling.  
Treatment records regularly indicated that the veteran could 
walk without difficulty.  A July 2004 record reflected full 
range of motion of the left ankle.  At that time, the veteran 
was able to walk and get on and off the examination table 
without difficulty.

Based on the recent medical evidence, the Board finds that 
the veteran's left ankle disability is appropriately 
compensated by the currently assigned evaluation of 
10 percent.  The disability is manifested by symptoms 
equating to no more than moderate limitation of motion.  
Range of motion of the left ankle has consistently been 
normal.  Although the February 2007 examiner reported limited 
dorsiflexion, plantar flexion was normal.  Moreover, there 
was no additional functional loss due to, pain, weakness, 
excess fatigability, or incoordination.  See 38 C.F.R. 
§§ 4.40, 4.45, 4.59; DeLuca, 8 Vet. App. at 204-7.  
Furthermore, current x-ray reports have essentially been 
unchanged compared to previous reports documenting the old 
fracture.  In sum, the medical evidence does not approximate 
marked limitation of motion of the left ankle; therefore, an 
evaluation in excess of 10 percent is not warranted.

The Board has also considered the applicability of a higher 
rating for the veteran's left ankle disability under other 
potentially applicable diagnostic codes.  However, because 
ankylosis, malunion of the os calcis or astragalus, or an 
astragalectomy is not shown, an evaluation would not be in 
order under Diagnostic Code 5270, 5273, or 5274.  See 
38 C.F.R. § 4.71a.

Gout

The veteran's service-connected gout is currently evaluated 
as 10 percent disabling under Diagnostic Code 5017.  That 
diagnostic code directs that gout is to be rated under 
Diagnostic Code 5002 for "rheumatoid arthritis."  That 
diagnostic code in turn provides that as an active process, a 
20 percent rating is assigned for one or two exacerbations a 
year in a well-established diagnosis.  A 40 percent rating is 
assigned with symptom combinations productive of definite 
impairment of health objectively supported by examination 
findings or incapacitating exacerbations occurring 3 or more 
times a year.  A 60 percent rating is assigned where 
manifestations are less than commensurate with criteria for a 
100 percent, but with weight loss and anemia productive of 
severe impairment of health or severely incapacitating 
exacerbations occurring 4 or more times a year or a lesser 
number over prolonged periods.  A 100 percent rating is 
assigned with constitutional manifestations associated with 
active joint involvement, which are totally incapacitating.  
For chronic residuals, evaluation is permitted based on 
limitation of motion, or favorable or unfavorable ankylosis, 
of specific joints affected consistent with applicable 
diagnostic codes.  A note provides that the rating for active 
process will not be combined with the residual ratings for 
limitation of motion; the higher evaluation is to be 
assigned.  38 C.F.R. § 4.71a (Diagnostic Code 5002).

A review of the medical evidence reveals that the veteran 
does not currently have an active process of gout.  
Additionally, there is no evidence of chronic residuals 
associated with gout.  The medical records first show a 
diagnosis of gout in June 1978.  Thereafter, there are no 
documented exacerbations, incapacitating or otherwise, of 
record.  During the January 2003 VA examination, the veteran 
asserted that he had monthly flare-ups of gout.  However, the 
examiner reported that uric acid tests were normal at that 
time and there were no flare-ups noted in the VA treatment 
records.  The examiner diagnosed the veteran with a history 
of gout, but with no acute flare-ups of the upper or lower 
extremities.  Regular uric acid testing at the Louisville 
VAMC has been normal on all occasions.  The February 2007 VA 
examiner diagnosed the veteran with controlled gout.  He 
stated that there was no evidence of gouty arthritis of the 
joints of the lower extremities.

In consideration of the medical evidence of record, the Board 
finds that an evaluation in excess of 10 percent is not 
warranted.  Without evidence of an active process of gout, 
with exacerbations or chronic residuals, a rating of 20 
percent or higher is not warranted.  In this case, gout is 
not evidenced at any time other than during the original 
diagnosis in 1978.  Although the veteran alleges that he has 
flare-ups of gout, he is not competent to provide such a 
diagnosis.  Espiritu, 2 Vet. App. at 494.  Therefore, a 
higher rating is not warranted.

Conclusion

The above determinations are based upon consideration of 
applicable rating provisions.  Additionally, there is no 
showing that the veteran's left ankle disability or gout 
reflects so exceptional or unusual a disability picture as to 
warrant the assignment of any higher evaluation on an extra-
schedular basis.  See 38 C.F.R. § 3.321(b)(1) (2007).  In 
this case, there is no evidence showing that the disabilities 
result in marked interference with employment (i.e., beyond 
that contemplated in the evaluation assigned), or frequent 
periods of hospitalization, or evidence showing that the 
disabilities otherwise render impractical the application of 
the regular schedular standards.  In fact, his disabilities 
are accurately reflected by the schedular criteria.  In the 
absence of evidence of such factors as those outlined above, 
the criteria for invoking the procedural actions outlined in 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 
9 Vet. App. 157, 158-59 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

For all the foregoing reasons, the Board finds that the 
claims for a rating in excess of 10 percent for both a left 
ankle disability and gout must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the 
preponderance of the evidence is against the veteran's claims 
for an increase, that doctrine is not applicable.  See 
38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

C. TDIU

A total disability rating for compensation based upon 
individual unemployability may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of service-
connected disability.  See 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16 (2007).  This is so, provided the unemployability is the 
result of a single service-connected disability ratable at 
60 percent or more, or the result of two or more service-
connected disabilities, where at least one disability is 
ratable at 40 percent or more and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Here, the veteran's service-connected disabilities are:  a 
left ankle disability, rated as 10 percent disabling; gout, 
rated as 10 percent disabling; and hypertension, rated as 10 
percent disabling.  They combine for an evaluation equal to 
30 percent disabling.  As such, the veteran does not meet the 
criteria for consideration for entitlement to TDIU on a 
schedular basis because his 30 percent combined rating does 
not satisfy the percentage requirements of 38 C.F.R. 
§ 4.16(a).

Nevertheless, the veteran may be entitled to TDIU on an 
extra-schedular basis if it is established that he is unable 
to secure or follow substantially gainful employment as a 
result of the effect of his service-connected disability.  
38 C.F.R. § 4.16(b).  Consequently, the Board must determine 
whether the veteran's service-connected disability precludes 
him from engaging in substantially gainful employment (work 
that is more than marginal, which permits the individual to 
earn a "living wage").  Moore v. Derwinski, 1 Vet. App. 356 
(1991).  The fact that a veteran may be unemployed or has 
difficulty obtaining employment is not determinative.  The 
ultimate question is whether the veteran, because of service-
connected disability, is incapable of performing the physical 
and mental acts required by employment, not whether he can 
find employment.  Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  An inability to work due to advancing age may not be 
considered.  38 C.F.R. §§ 3.341(a), 4.19 (2007).  In making 
its determination, VA considers such factors as the extent of 
the service-connected disability, and employment and 
educational background.  See 38 C.F.R. §§ 3.321(b), 3.340, 
3.341, 4.16(b), 4.19.

Here, the evidence clearly shows that the veteran is 
employed.  VA treatment records document that he has been 
working as a security guard.  On certain instances, the 
veteran reports that he has worked two jobs.  He confirmed 
the status of his employment during his hearing in March 
2005.  Additionally, no medical provider has provided an 
opinion to the effect that the veteran's service-connected 
disabilities render him unemployable.  Again, the Board 
points out that the current evidence shows that the veteran 
has attained actual employment.  Entitlement to a TDIU first 
and foremost requires that the veteran is not substantially 
employable.  Consequently, a TDIU is not warranted.


	(CONTINUED ON NEXT PAGE)


ORDER

Service connection for a left leg disability is denied.

An increased schedular rating for a left ankle disability is 
denied.

An increased schedular rating for gout is denied.

Entitlement to TDIU is denied.



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


